Citation Nr: 1547731	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  14-15 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an earlier effective date prior to September 6, 2013 for the grant of service connection for post-traumatic stress disorder (PTSD).

2. Entitlement to an initial rating in excess of 30 percent disabling for PTSD.


REPRESENTATION

Appellant represented by:	Calvin D. Hansen, Attorney


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1970 until April 1974.

These matters come before the Board of Veterans' Appeals (Board) from a November 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1. The Veteran was first treated for PTSD in 1999, approximately 25 years post military service.

2. The Veteran's original claim for entitlement to service connection for PTSD was received by VA on September 6, 2013.

3. The Veteran's service-connected PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: sleep impairment, irritability, difficulty concentrating, hypervigilance, exaggerated startle response, anxiety, and difficult establishing and maintaining effective work and social relationships throughout the entire claims period.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than September 6, 2013 for entitlement to service connection for PTSD have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2015).

2. The criteria for an initial rating of 50 percent, and no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.25, 4.130, Diagnostic Code 9411 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In September 2013, the Veteran presented his Fully Developed Claim Certification. Under the framework for a fully developed claim, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA. When filing a fully developed claim, a veteran submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA. Under certain circumstances, additional development, including obtaining additional records and providing the veteran with a VA medical examination, may still be required prior to the adjudication of the claim. See VA Form 21-526EZ.

The fully developed claim form includes notice to the veteran of what evidence is required to substantiate a claim for service connection and of the veteran's and VA's respective duties for obtaining evidence. The notice also provides information on how VA assigns disability ratings. Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

VA has a duty to assist the Veteran in the development of the claim. The claims file includes medical records, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

A VA examination was obtained in October 2013. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examination. The report includes clinical examinations, diagnostic testing, and the Veteran's reported symptoms. The report provide findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012). Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims. Essentially, all available evidence that could substantiate the claim has been obtained.

Legal criteria 

Earlier effective date

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).

Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155.

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).





Rating Criteria for Post-Traumatic Stress Disorder (DC 9411)

The Veteran's service-connected PTSD disability has been rated under Diagnostic Code 9411. 38 C.F.R. § 4.130 (2015). In a November 2013 decision, the Veteran was rated as 30 percent disabling for PTSD.

The following ratings are available under Diagnostic Code 9411:

A 10 percent disability evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational task only during periods of significant stress, or; symptoms controlled by continuous medication. 38 C.F.R. § 4.130.

A 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). Id.

A 50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. 

However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms. 


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Earlier effective date

The appellant seeks an effective date earlier than September 6, 2013 for entitlement to service connection for PTSD. For the reasons that follow, the Board concludes that the evidence of record is against a finding that an earlier effective date is warranted.

Although the Veteran filed a claim for compensation in September 1975, it pertained only to bronchitis, with no mention of PTSD or any other psychiatric disorder.  A claim for compensation submitted in February 2006 is likewise negative for references to any psychiatric disorder.  That claim only referenced disabilities of the left leg and foot.  In April 2006, the Veteran raised claims for service connection for hearing loss and tinnitus, but made no mention of PTSD.  In July 2006, he raised claims for disabilities "nerve damage," a back condition, and a neck condition, all claimed as secondary to a service connected left leg condition.  He did not mention PTSD.  In August 2007, he filed a claim for compensation for a lung condition, but again did not mention PTSD or any other psychiatric disorder.  

In December 2011, the Veteran submitted a claim for several disabilities, including a sleep disorder.  In February 2012, the RO wrote to the Veteran and requested that he clarify whether the sleep disorder was a respiratory disorder or a symptom of his mental health.  In the letter it was also noted that he had a diagnosis of PTSD, and he was requested to advise the RO as to whether he would like to file a claim for PTSD.  It was noted that the RO would take no action on a PTSD claim if they did not hear from him.  Subsequently, in March 2012, the Veteran stated that he was filing his claim for a sleep disorder as both a respiratory disorder and as a symptom of his mental health.  He did not mention PTSD.  In a rating decision of April 2012, the RO denied service connection for sleep disturbances due to a respiratory condition and due to a mental condition.  The Veteran was notified of that decision, but did not file and appeal.  

The Veteran originally filed a claim for entitlement to service connection for PTSD on September 6, 2013. VA provided the Veteran with an examination in October 2013 confirming the Veteran's diagnosis of PTSD. The claims folder reflects that the Veteran was treated for PTSD as far back as 1999, approximately 25 years following separation from active military service. He was also noted to have nervousness in 1974 while being treated for alcohol dependence.  

While the Veteran's first treatment for PTSD was in 1999 (and he also had notations of nervousness as early as 1974), the first time the Veteran submitted an intent to apply for VA benefits in regard to his PTSD was in September 2013. The claims folder does not reflect, nor does the Veteran assert, that he submitted any communication indicating an intent to file a claim for service connection for PTSD. The mere presence of the earlier medical evidence does not establish an intent on the part of the Veteran to seek service connection for that disorder. Brannon v. West, 12 Vet. App. 32, 35 (1998). See also KL v. Brown, 5 Vet. App. 205 (1993) and Crawford v. Brown, 5 Vet. App. 33 (1993). The medical reports do not constitute communication from the Veteran, his representative, a Member of Congress, or an agent communicating an intent to file a claim for compensation benefits. 38 C.F.R. § 3.155. In other words, the records do not meet the criteria for a claim.

To the extent that the Veteran argues that a claim for a psychiatric disorder was raised when he submitted a claim for service connection for a sleep disorder in December 2011, the Board again notes that the claim was denied by the RO in April 2012, and the Veteran did not file an appeal.  That decision is final and may not form the basis of a claim for an earlier effective date for service connection for PTSD.  Moreover, the Board notes that the Veteran did not respond at that time when asked to clarify whether he was attempting to raise a claim for PTSD.  

As mentioned above, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later. While the claims file reflects treatment for PTSD in 1999, the Veteran's claim for service connection was not received by VA until September 6, 2013. Thus, the appropriate effective date for entitlement to service connection for PTSD is September 6, 2013, date of original claim.

PTSD rating

The Veteran contends that he is entitled to an initial rating in excess of 30 percent disabling for his PTSD.

An October 2013 VA examination reflects that the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: sleep impairment, irritability, difficulty concentrating, hypervigilance, exaggerated startle response, anxiety, and difficult establishing and maintaining effective work and social relationships.  The examiner assigned a GAF score of 55 which the Board notes is indicative of moderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

As noted above, a 50 percent disability evaluation is warranted where the evidence shows occupational and social impairment due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130.

In the present case the Board finds that the Veteran's symptoms impair his social and occupational functions. The claims folder reflects that the Veteran avoids thoughts, feelings and conversations associated with his trauma. (See October 2013 VA examination). Further, the October 2013 examination reflects the Veteran with marked diminished interest, feelings of detachment from others, restricted range of affect, a sense of a foreshortened future, and efforts to avoid activities. 

Based on the above, and resolving all doubt in favor of the Veteran, the Board finds that an initial rating of 50 percent disabling is warranted for PTSD under DC 9411.

The evidence is against a finding that a 70 percent disabling evaluation is warranted for the Veteran's PTSD. The Board has considered the examples in the rating criteria for a 70 percent. The evidence is against a finding that the Veteran has obsessional rituals which interfere with routine activities, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, and spatial disorientation; neglect of personal appearance and hygiene, and inability to establish and maintain effective relationships. Although the VA examiner noted that the Veteran had "Difficulty in establishing and maintaining effective work and social relationships," an inability to establish and maintain such relationships was not shown.  The claims folder also does not reflect the Veteran engaging in any obsessive or ritualistic behavior. The Board also notes that the Veteran's GAF score of 55 on VA exam, which was noted above is consistent with moderate symptoms, is more consistent with a 50 percent rating rather than a 70 percent rating.  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood has not been shown.

Lastly, the Board has considered the examples in the rating criteria for a 100 percent evaluation and notes that the Veteran does not have a gross impairment in his thought process or communication, persistent delusions or hallucinations, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, persistent danger of hurting self or others.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not. 

In conclusion, the Board finds a 50 percent rating under Diagnostic Code 9411, but not higher, is warranted effective September 6, 2013, the date of the claim.

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board finds that the symptoms associated with the Veteran's PTSD are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's PTSD disability symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment due to his PTSD. Rather, the claims record reflects that the Veteran is self-employed with his own heating and air conditioning company. (See October 2013 VA medical examination). Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

Entitlement to an earlier effective date prior to September 6, 2013 for the grant of service connection for PTSD is denied.

Entitlement to an initial rating of 50 percent disabling, and no higher, for PTSD, is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


